Citation Nr: 1800220	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left tibia fracture, residuals; old tibial plateau fracture with degenerative osteoarthritis of the femoral tibial joint, claimed as a left knee condition.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army from July 1947 to June 1972.  For his meritorious service, the Veteran was awarded (among many other decorations) the Vietnam Campaign Medal, with 60 device, and Vietnam Service Medal, with 2 service stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Guaynabo, Puerto Rico.  The RO in San Juan, Puerto Rico, has taken jurisdiction over the appeal.  The RO in St. Petersburg, Florida, had jurisdiction over a separate appeal.  The Veteran continues to be represented by the Florida Department of Veterans Affairs, despite the changes in jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left knee condition was manifested by painful motion, and flexion between 125 and 130 degrees, and extension to 0 degrees. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left tibia fracture, residuals; old tibial plateau fracture with degenerative osteoarthritis of the femoral tibial joint, claimed as a left knee condition, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59(2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.	Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected left knee disability warrants a continuation of the 10 percent rating.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disability, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Knee Condition

The Veteran's knee condition is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.59, based on due to painful motion of the leg at the knee, in the suprapatellar area.  The Veteran's left knee condition was previously evaluated under Diagnostic Code 5257. 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability. A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

38 CFR §4.59, allows for consideration of functional loss due to painful motion to be rated at least the minimum compensable rating for a particular joint. 

The Veteran maintains that an increased evaluation is warranted for his service-connected condition.

The examiner from the April 2011 VA examination reported flexion to 125 degrees, pain free and extension to 0 degrees.  The examiner indicated the Veteran had severe crepitation of the left knee and that there was no instability, swelling, edema, redness, effusion or deformity of the knee.  He reported that the Veteran was not additionally limited by pain, fatigue, weakness, lack of coordination upon repetitive flexion of the left knee and no functional loss with respect to range of motion.

The Veteran was afforded another  VA examination in October 2015.  Regarding the left knee, the examiner noted that the Veteran does not have a history of recurrent subluxation or lateral instability.  The examiner noted the Veteran's range of motion to be outside of the normal range.  Specifically, the examiner noted flexion to 130 degrees (0-140 degrees is normal), and extension to 0 degrees (140 to 0 degrees is normal).  The examiner noted that the Veteran's range of motion contributed to functional loss, due to pain and limited range of motion.   The Veteran was unable to perform repetitive-use testing because of pain.  The examiner indicated the Veteran did not have muscle atrophy.  The examiner noted that the Veteran rarely had effusion in the left knee.  

As previously noted, the Veteran's for left tibia fracture, residuals; old tibial plateau fracture with degenerative osteoarthritis of the femoral tibial joint was previously rated as 10 percent disabling under Diagnostic Code 5257.  Under that code, a 10 percent rating is warranted for a slight knee disability based on recurrent subluxation or lateral instability of the knee.  To warrant a higher 20 percent rating, there must be a moderate knee disability.  In the instant case, there is no evidence that the Veteran has recurrent subluxation or lateral instability of the knee at any time during the appeal period.  However, there is evidence of limitation of motion and pain on motion.  As such, the Veteran is entitled to a 10 percent rating under 38 C.F.R. § 4.59.

The provisions of 38 CFR §§4.40 and 4.45, regarding functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination and flare-ups have been considered and applied under 38 CFR §4.59 and as laid out in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, the Board notes that the Veteran is not entitled to a higher rating based on limitation of motion because there is no evidence that the Veteran has flexion limited to 30 degrees, or extension limited to 15 degrees.  Therefore the Veteran is not entitled to a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

The Board has also considered whether a higher disability rating or separate disability is warranted under other diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5256,  5258, and 5262.  However, for the appeal period, treatments records and examination reports do not demonstrate knee ankylosis, dislocated semilunar, cartilage with frequent episodes of "locking," pain, and effusion into the joint, or malunion of the tibia and fibula with moderate knee or ankle disability.  As such, no higher disability rating is warranted under Diagnostic Codes 5256, 5258, and 5262 or any others. 

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


	(CONTINUED ON NEXT PAGE)


ORDER

Initial evaluation in excess of 10 percent for left tibia fracture, residuals; old tibial plateau fracture with degenerative osteoarthritis of the femoral tibial joint, claimed as a left knee condition is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


